Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided. http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.

	
	
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Claim Amendments filed on 10/12/2022.  
This action has been made NON-FINAL.
Election/Restrictions
Applicant’s election of 1-11 in the reply filed on 10/12/2022 is acknowledged and entered for examination. 
Priority
Applicant filed an Application Data Sheet (ADS) on 03/05/2021 claiming domestic benefit to an expired Provisional Application. However, the Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date:
The priority or continuity claim has not been entered because it was not filed during the required time period. Applicant may wish to consider filing a petition to accept an unintentionally delayed claim for priority. See 37 CFR 1.55 or 1.78.  For additional questions regarding the filing of a Petition, please contact the Office of Petitions, 571-272-3282.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Newly amended claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “automatically filtered according to the geometric characteristics”.  However, the claim limitations of “automatically filtered” and “geometric characteristics” are not adequately supported by the Applicant’s originally filed specification and therefore are considered NEW MATTER. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10, 11, 26 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the xy, xz, and yz-planes”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests removing the term “the” from the claim limitation.
Claim 10 recites “optional”.  It is not clear to the examiner if the term “optional” should be interpreted as a definite statement or not.  Therefore, this claim is rendered as indefinite.  
Claim 11 recites “can be”.  The use of this language indicates that this claim may or may not execute and therefore, renders the claim as indefinite.
Claim 11 recites “the geometric characteristics”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests removing the term “the” from the claim limitation.
Claim 11 recites “the visual characteristics”.  There is insufficient antecedent basis for this claim limitation and therefore this claim is rendered as indefinite.  The examiner suggests removing the term “the” from the claim limitation.
Regarding claims 26 and 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner suggests removing such language from the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiesel, US Patent No.: 11,227,008.
Claim 1:
Wiesel discloses a search method (See Abstract) comprising: 
crawling the World Wide Web (“The web crawler uses machine learning in order to get textual information about each product. The web crawler validates products' textual information in the web catalog. This module may be invariant, but is not limited to the products' vendors. The products web crawler module is further discussed herein, for example, with reference to FIG. 5.” See Column 8, Lines 4-12) to copy files (“obtain images of the products shown in the video (e.g., based on a pre-defined list or table, which is associated with that video, and which points or indicates a location or a web-page or a file from which the image of each product may be obtained, or that otherwise include shortcuts to online descriptors of those products and/or to their images, or even from a pre-defined group of actual image files which may be prepared or supplied with that particular video as images of products depicted in that video))” See Wiesel Column 68, Lines 35-55) representing 3D models (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50); 
indexing the 3D models in a database by representing each of the 3D models (“an entire catalog of products of a retailer, may be modeled or indexed by using a suitable training set; and the entire catalog may be tailored or personalized to be virtually-dressed on various users based on their particular images.” See Wiesel Column 45, Lines 34-55) with a plurality of cross-sections (“the system computes the radius of each one of the circular cross-sections; and thus computes the areas of those two circular cross-sections.” See Wiesel Column 20, Lines 18-25) associated with the webpages of the 3D models (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50); 
and searching the database (“a user query that searches for a product, and to modify each one of said search result by replacing each one of said search results with a combination image that depicts said user engaging with said product.” See Wiesel Figure 30 & Column 46, Lines 59-67) by providing one or more cross-sections (“the system computes the radius of each one of the circular cross-sections; and thus computes the areas of those two circular cross-sections.” See Wiesel Column 20, Lines 18-25) of a search 3D model (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50) to check the one or more cross-sections against the plurality of cross- sections (“the system computes the radius of each one of the circular cross-sections; and thus computes the areas of those two circular cross-sections.” See Wiesel Column 20, Lines 18-25);
and presenting the webpages (“receive a plurality of search results in response to a user query that searches for a product, and to modify each one of said search result by replacing each one of said search results with a combination image that depicts said user engaging with said product.” See Wiesel Figure 30 & Column 46, Lines 59-67) associated with the plurality of cross-sections that match the one or more cross-sections (“the system computes the radius of each one of the circular cross-sections; and thus computes the areas of those two circular cross-sections.” See Wiesel Column 20, Lines 18-25).
Claim 2:
Wiesel discloses wherein the World Wide Web (See Wiesel Column 45, Lines 15-20 & Column 70, Lines 5-40) is a database containing 3D models (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50) and available on a source other than the World Wide Web (See Wiesel Column 45, Lines 15-20 & Column 70, Lines 5-40).
Claim 3:
Wiesel discloses wherein the 3D models are in the form of 3D wireframe models, 3D surface models, 3D solid models, or point cloud models (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50).
Claim 4:
Wiesel discloses wherein the files of the 3D models (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50) have the same file extension or different file extensions (See Wiesel Column 47, Lines 5-22).
Claim 5:
Wiesel discloses wherein the plurality of cross- sections and the one or more cross-sections (“the system computes the radius of each one of the circular cross-sections; and thus computes the areas of those two circular cross-sections.” See Wiesel Column 20, Lines 18-25) are automatically generated by a software computer program (See Wiesel Column 2, Lines 9-15).
Claim 6:
Wiesel discloses wherein the plurality of cross- sections and the one or more cross-sections (“the system computes the radius of each one of the circular cross-sections; and thus computes the areas of those two circular cross-sections.” See Wiesel Column 20, Lines 18-25) are parallel to the xy, xz, and yz-planes, or not parallel to the xy, xz, and yz-planes (“performed on image search results; and other operations may be performed, for example, shrinking, enlarging, zooming in, zooming out, rotating, flipping, mirroring, replacing background, modifying background, framing, blurring, sharpening, cropping, rotating along one or more axis lines, or the like, in order to ensure that the resulting image is indeed an Augmented Reality (AR) modified image that is as realistic as possible relative to the actual user and/or her actual surroundings” See Wiesel Column 38, Lines 16-53).
Claim 7:
Wiesel discloses wherein the webpages are in the form of URLs or Web addresses that specifies the location of the 3D models (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50) on the World Wide Web (See Wiesel Column 45, Lines 15-20 & Column 70, Lines 5-40).
Claim 9:
Wiesel discloses wherein the one or more cross- sections (“the system computes the radius of each one of the circular cross-sections; and thus computes the areas of those two circular cross-sections.” See Wiesel Column 20, Lines 18-25) is are an image of representing the search 3D model (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50).
Claim 10:
Wiesel discloses wherein the searching includes one or more optional search-directives of the web search query (See Wiesel Column 45, Lines 15-20 & Column 70, Lines 5-40).
Claim 11:
Wiesel discloses wherein the webpages can be automatically filtered (See Wiesel Column 39, Lines 60-65) according to the geometric characteristics or the visual characteristics of the 3D models (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50).
Claim 21:
Wiesel discloses wherein the search 3D model represents a 3D object scanned by a 3D camera of an electronic device (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50).
Claim 22:
Wiesel discloses wherein the search 3D model (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50) partially or completely matches one or more of the 3D models of the database (“product-mask image match” See Wiesel Column 46, Lines 30-67).
Claim 23:
Wiesel discloses wherein the check of the one or more cross- sections against the plurality of cross-sections (“the system computes the radius of each one of the circular cross-sections; and thus computes the areas of those two circular cross-sections.” See Wiesel Column 20, Lines 18-25) is automatically done using a computer program (See Wiesel Column 2, Lines 9-15).
Claim 24:
Wiesel discloses wherein the check of the one or more cross- sections against the plurality of cross-sections (“the system computes the radius of each one of the circular cross-sections; and thus computes the areas of those two circular cross-sections.” See Wiesel Column 20, Lines 18-25) is automatically done using a machine learning technique (See Wiesel Column 2, Lines 1-15).
Claim 25:
Wiesel discloses wherein the check of the one or more cross- sections against the plurality of cross-sections (“the system computes the radius of each one of the circular cross-sections; and thus computes the areas of those two circular cross-sections.” See Wiesel Column 20, Lines 18-25) is automatically done using an image processing algorithm (See Wiesel Column 9, Lines 10-16).
Claim 26:
Wiesel discloses wherein the 3D models (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50) represent different objects such as buildings, furniture, vehicles, machines, characters, humans, animals, or birds (See Wiesel Figure 7 & Column 16, Lines 10-25).
Claim 27:
Wiesel discloses wherein the search results of the webpages are ranked (See Wiesel Column 45, Lines 35-40) according to the similarity of the 3D models to the search 3D model (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50).
Claim(s) 8, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesel, US Patent No.: 11,227,008 in view of Sud, US Patent No.: 8,589,410.
Claim 8:
Sud failed to explicitly disclose freehand sketch.  However, Sud, discloses this feature in Column 13, Lines 10-35.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wiesel by the teachings of Sud to enable improved search query having a visual query input (e.g., an image, a sketch, and/or a collage), more effectively, (See Sud Summary of Invention).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as image searches.  This close relation between both references highly suggests an expectation of success.
As modified:
The combination of Wiesel and Sud discloses the following:
wherein the one or more cross-sections (“the system computes the radius of each one of the circular cross-sections; and thus computes the areas of those two circular cross-sections.” See Wiesel Column 20, Lines 18-25) are a freehand sketch (“The user interface may include the ability to draw freehand on the search canvas (810, 1010) using a touch input tool on a touch enabled device (e.g., a finger, stylus, or the like) and/or a mouse pointer” See Sud Column 13, Lines 10-35) representing the search 3D model (“camera angles in order to create a 3D estimation of the product.” See Wiesel Column 7, Lines 35-50).
Claim 28:
The combination of Wiesel and Sud discloses wherein the image of the freehand sketch is captured by a digital camera (“The user interface may include the ability to draw freehand on the search canvas (810, 1010) using a touch input tool on a touch enabled device (e.g., a finger, stylus, or the like) and/or a mouse pointer” See Sud Column 13, Lines 10-35).
Claim 29:
The combination of Wiesel and Sud discloses wherein the freehand sketch (See Sud Column 13, Lines 10-35) is done on a touchscreen or touchpad of an electronic device (“The user interface may include the ability to draw freehand on the search canvas (810, 1010) using a touch input tool on a touch enabled device (e.g., a finger, stylus, or the like) and/or a mouse pointer” See Sud Column 13, Lines 10-35) such as a computer or a mobile phone (See Sud Column 5, Lines 1-15).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120054177 discloses sketch-based image search may include receiving a query curve as a sketch query input and identifying a first plurality of oriented points based on the query curve.
US 20190197133 discloses improvements to the capabilities of computers to identify and compare shapes of graphics objects, to produce more accurate graphical search results.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 2, 2022